On Rehearing.
 The point is made that II. U. A., Franklin Fire Insurance Company, is at least a'proper party; 5 Tex.Jur., p. 46, and may be brought in under Rule 37, Texas Procedure. We regard the word “may” in the cited Rule as permissive, not mandatory. District Grand Lodge, etc. v. Jones, 138 Tex. 537, 160 S.W.2d 915; Mitchell v. Hancock, Tex.Civ.App., 196 S.W. 694. A forced joinder of the insurance company will not be permitted, where the result would deprive it of a contract right to sue in name of the assignor; and where, as here, the apparent effect of such joinder is merely to “becloud the issues in the case and divert the minds of the jury.” Johnson *586v. Willoughby, supra [183 S.W.2d 204], See also 6 C.J.S., Assignments, § 124, page 1172 (right of debtor to object).
Motion to hold rehearing in abeyance and to certify is overruled; as also motion for •rehearing.